Case: 19-60903     Document: 00515959972          Page: 1    Date Filed: 07/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 30, 2021
                                  No. 19-60903
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Pablo Sosa Pedro,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 916 944


   Before Smith, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Pablo Sosa Pedro, a native and citizen of Cuba, petitions this court for
   review of a decision of the Board of Immigration Appeals (BIA). He
   challenges the adverse credibility determination against him and contends
   that the BIA erred in dismissing his appeal from the denial of asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60903      Document: 00515959972          Page: 2    Date Filed: 07/30/2021




                                    No. 19-60903


   withholding of removal, and relief under the Convention Against Torture
   (CAT).
          We generally review only the BIA’s decision but will consider the
   underlying decision of the immigration judge (IJ) to the extent the BIA relied
   upon it, as was the case here. See Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Questions of law are reviewed de novo, and factual findings are
   reviewed for substantial evidence. Avelar-Oliva v. Barr, 954 F.3d 757, 763
   (5th Cir. 2020). To prevail under the substantial evidence standard, a
   petitioner must show “that the evidence is so compelling that no reasonable
   factfinder could reach a contrary conclusion.” Id. (internal quotation marks
   and citation omitted). An adverse credibility determination is conclusive
   “unless, from the totality of the circumstances, it is plain that no reasonable
   fact-finder could make such an adverse credibility ruling.” Id. at 767 (internal
   quotation marks and citation omitted).
          Sosa Pedro disputes findings that his testimony was inconsistent with
   other evidence in the record regarding when his problems with the Cuban
   government began; his disclosure of travels outside of Cuba and explanation
   of why he did not seek asylum in those places; his account of a September
   2018 incident with police; and whether he believed that he would be harmed
   in Cuba because of his race. On these points, Sosa Pedro’s arguments rely
   on a construction of the evidence that is not compelled by the record.
          A reasonable factfinder could interpret Sosa Pedro’s credible fear
   interview (CFI) and court testimony as being inconsistent regarding when his
   problems with the Cuban government started. Although his court testimony
   indicated that his problems began in about 2017 with his opposition to an
   abortion policy, he indicated in his CFI that his problems began when his
   sister left Cuba in 2009. Similarly, a reasonable factfinder could find that his
   decision to return to Cuba to seek a work visa, rather than apply for asylum




                                          2
Case: 19-60903      Document: 00515959972           Page: 3   Date Filed: 07/30/2021




                                    No. 19-60903


   in Europe, was inconsistent with his testimony that he previously left for
   Europe because he feared for his life.          With respect to Sosa Pedro’s
   September 2018 incident with police, he testified in court that the beating
   caused him to urinate blood and seek an ultrasound, but he indicated in his
   CFI that he merely suffered “minor” injuries in the incident. His testimony
   and CFI responses also conflicted regarding whether he believed he would be
   harmed in Cuba because of his race, and, contrary to his assertion, the record
   does not compel a finding that he was credible in testifying that the question
   asked in the CFI actually was whether he had been persecuted “by” his race.
   Indeed, the IJ found that the CFI was clear, and Sosa Pedro has not pointed
   to anything in the record that would compel a conclusion that there was
   confusion or a problem with communication or that the CFI notes are
   unreliable. See Avelar-Oliva, 954 F.3d at 764–65, 768. Under the totality of
   the circumstances, the inconsistencies relied upon by the IJ and BIA present
   sufficient grounds for a reasonable factfinder to make an adverse credibility
   ruling. See id. at 767–69. This issue lacks merit.
          Sosa Pedro’s challenge to the merits of the denial of asylum and
   withholding of removal is also unavailing. He has not shown that he provided
   evidence independent of his noncredible testimony that satisfies his burden
   of proof for those forms of relief. To the contrary, the record supports the
   BIA’s determination that absent credible testimony, Sosa Pedro failed to
   meet his burden of proof. See Avelar-Oliva, 954 F.3d at 772; Zhang v.
   Gonzales, 432 F.3d 339, 345 (5th Cir. 2005). As noted in the IJ’s decision,
   the witness statements submitted by Sosa Pedro “do not corroborate [his]
   claims and in certain circumstances are deeply flawed.” And as the BIA
   noted, the background evidence that Sosa Pedro provided “is of a general
   character[] and does not relate to [him] specifically.” In sum, the BIA’s
   decision adequately conveys its reasons for upholding the denial of asylum
   and withholding of removal and reflects that it considered the issues




                                          3
Case: 19-60903     Document: 00515959972           Page: 4   Date Filed: 07/30/2021




                                    No. 19-60903


   presented relating to those claims, including Sosa Pedro’s documentary
   evidence. See Deep v. Barr, 967 F.3d 498, 503 (5th Cir. 2020); Ghotra v.
   Whitaker, 912 F.3d 284, 290 (5th Cir. 2019).
          A claim under the CAT is analytically separate from asylum and
   withholding of removal, but the BIA also adequately conveyed its reasons for
   upholding the denial of CAT relief. See Efe v. Ashcroft, 293 F.3d 899, 906–08
   (5th Cir. 2002). The adverse credibility determination encompassed Sosa
   Pedro’s testimony about being beaten and thus goes directly to whether he
   would be tortured in Cuba. The BIA therefore was permitted to decide his
   CAT claim based on the adverse credibility ruling. See id. at 907–08.
          Lastly, we lack jurisdiction to consider Sosa Pedro’s argument that his
   due process rights were violated because the IJ did not require the asylum
   officer who conducted the CFI to appear as a witness. See 8 U.S.C.
   § 1252(d)(1); Roy v. Ashcroft, 389 F.3d 132, 136–37 (5th Cir. 2004). The
   argument is unexhausted and jurisdictionally barred because Sosa Pedro did
   not present it to the BIA. See § 1252(d)(1); Roy, 389 F.3d at 136–37.
          Based on the foregoing, the petition for review is DISMISSED IN
   PART for lack of jurisdiction and DENIED IN PART.




                                         4